Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claim 5 & 14 (2nd current pulse being zero amps), and Claims 11 & 20 (memory and non-transitory medium) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 

In addition, there are words missing from 408 of Fig. 4, “determine protective each connection impedance based on the noise value and the at least one line voltage value. 
In addition, 512 has “convert” while 508 has “converter”. Examiner suggests making both “converter”, as is suggested for the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
¶[23] “(e.g. to high)” should be “(e.g. [to]too high)”.
.
Appropriate correction is required.
Claim Objections
Claims 8, 17, and 20 are objected to because of the following informalities: 
Claims 8, 17, and 20 describe “analog to digital covert delta time”, please change to “analog to digital converter delta time”, explain why not, or some alternative. If making the change, please update the specification (note, 508 of Fig. 5 already has this suggested change).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 20, it is unclear how the identification of the analog to digital converter delta time and adjusting the first current pulse based on the delta time (a) comes after the injection of a second current pulse and (b) is used in the detection of the noise. Please explain. 
Furthermore, for Claim 20, it is unclear why the applicant placed “applying the first current pulse at the zero crossing of the sine wave associated with the battery charging circuit” 
For Claims 5 and 14, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “second current pulse equals zero” in claims 5 and 14 are used by the claim to mean “turn off the current,” while the accepted meaning is “if there is zero amps, then it would not be called a current, nor would there be a pulse, it would be called “rest period” or “turns it off”.” The term is indefinite because the specification does not clearly redefine the term. The applicant needs to change this claim language to state a rest/delay/wait/off period is used or something similar, but defining a current pulse as having zero amps is entirely incorrect, and reduces clarity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,5,8,10,11,14,17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Merienne (USPGPN 20150077055) in view of Meliopoulos et al (USPGPN 6265881).
Independent Claim 1, Merienne teaches a method for controlling a battery charger circuit (clear from Fig. 1 that element 1 being between AC network 2 and battery 3, see ¶’s [50, 54, 78-80, 88], is a battery charger device) of a vehicle (structure of Figs. 1 & 3, see ¶’s [50, 54] & title), the method (Fig. 2) comprising:
injecting a first current pulse between at least one line and a protective earth connection of the battery charger circuit (see 220 of Fig. 2, ¶’s [07, 58, 77], & abstract, see for further information ¶’s [22-29, 36, 37, 41, 42, 46, 55-58, 61, 62, 64, 66, 72, 73, 76, 77, 81, 82, 85]);
measuring at least one line voltage value of at least one node of the battery charger circuit (abstract, ¶’s [23, 58, 82] & 230 of Fig. 2); reducing noise (use of filters, description of ¶’s [20, 36, 67, 68]), and determining a protective earth connection impedance based on the at least one line voltage value (abstract, 290 of Fig. 2, ¶’s [22, 24-29, 38-43, 48, 77-79]). 
Merienne is silent to identifying a noise value by performing one or more operations on the circuit; and determining a protective earth connection impedance based on the at least one line voltage value and the noise value.

It would have been obvious to a person having ordinary skill in the art to modify Merienne with Meliopoulos to provide improved accuracy.
Independent Claim 11, Merienne teaches an apparatus (Figs. 1 & 3) for controlling a battery charger circuit (clear from Fig. 1 that element 1 being between AC network 2 and battery 3, see ¶’s [50, 54, 78-80, 88], is a battery charger device) of a vehicle (structure of Figs. 1 & 3, see ¶’s [50, 54] & title), comprising:
a memory (inherent in the control features of 1 in Fig. 1 along with method steps of Fig. 2 that there would be a memory to store the algorithm); and
a processor configured to execute instructions stored on the memory to (controller controlling features of 1):

measure at least one line voltage value of at least one node of the battery charger circuit (abstract, ¶’s [23, 58, 82] & 230 of Fig. 2); reducing noise (use of filters, description of ¶’s [20, 36, 67, 68]); and determining a protective earth connection impedance based on the at least one line voltage value (abstract, 290 of Fig. 2, ¶’s [22, 24-29, 38-43, 48, 77-79]). 
Merienne is silent to identifying a noise value by performing one or more operations on the circuit; and determining a protective earth connection impedance based on the at least one line voltage value and the noise value.
Dependent Claims 4, 5, 10, 14, and 19, Merienne teaches the one or more operations includes injecting a second current pulse between the at least one line and the protective earth connection of the battery charger circuit, the second current pulse equals zero (abstract describes “three” current pulses, first current pulse [first negative pulse], second current pulse [separated by a sufficiently short interval] with zero amps [see 112(b) rejection], and third current pulse [second negative pulse], as one having ordinary skill in the art would understand), and the one or more operations includes setting at least one current source associated with the battery charger circuit to zero amperes and verifying a pulse pattern associated with the first current pulse (abstract describes “three” current pulses, first current pulse [first negative pulse], second current pulse [separated by a sufficiently short interval] with zero amps [see 112(b) rejection], and third current pulse [second negative pulse], as one having ordinary skill in the art would understand; further, see the abstract, ¶’s [31-34, 42]).
Claims 8 and 17, Merienne teaches the one or more operations includes identifying an analog to digital convert [ADC] delta time and adjusting the first current pulse based on the delta time (it would be obvious to a person having ordinary skill in the art that the sampling time [i.e. delta time] of the ADC should be sufficiently long enough such that it can capture the signal, thus if the pulse time is 5sec, the sampling time should either be that or longer, or have several compared together to accurately take the data in order to get recognizable data to be processed by the controller)
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Merienne in view of Meliopoulos, further in view of Tang et al (USPGPN 20140368170), as evidenced by Thisted (USPGPN 20110266871)
Dependent Claims 2 and 12, Merienne is silent to one or more operations includes detecting a frequency and a phase of an incoming alternating current source associated with the battery charger circuit.
Tang teaches one or more operations includes detecting a frequency and a phase of an incoming alternating current source associated with the battery charger circuit (see ¶’s [89, 141, 169]). Tang describes in ¶[169] that doing so allows it to adapt to the number of phases and frequency (i.e. type of grid), therefore improves optimization (use the optimal controls for the frequency and phase). Thisted further provides evidence in ¶[41] that doing so can serve to improve the stability of the system.
It would have been obvious to a person having ordinary skill in the art to modify Merienne in view of Meliopoulos with Tang to provide improved optimization and stability.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merienne in view of Meliopoulos, further in view of Haines et al (USPGPN 20110216451)
Claims 3 and 13, Merienne is silent to the one or more operations includes detecting at least a zero crossing of a sine wave associated with the battery charger circuit.
Haines teaches the one or more operations includes detecting at least a zero crossing of a sine wave associated with the battery charger circuit (see Figs. 11A, 11B, 16, & 18, at least ¶[229], which describes a more accurate detection by using a stabilization waiting process; one having ordinary skill in the art understands that the US grid has sine wave AC [where the inventors live and where it was originally filed], thus this grid detector would be detecting a zero crossing of a sine wave). 
It would have been obvious to a person having ordinary skill in the art to modify Merienne in view of Meliopoulos with Haines to provide improved accuracy.
Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merienne in view of Meliopoulos, further in view of Miethig et al (USPN 6593871)
Dependent Claims 6 and 15, Merienne is silent to the one or more operations includes initiating a sweep of an analog to digital converter sampling point.
Miethig teaches the one or more operations includes initiating a sweep of an analog to digital converter sampling point (Col 4 L33-50, applicant’s specification describes this sweep as finding the optimal time, while Miethig teaches that doing so serves to not only improve optimization but also maximizes the signal to noise ratio [SNR]).
It would have been obvious to a person having ordinary skill in the art to modify Merienne in view of Meliopoulos with Miethig to provide improved optimization and SNR.
Dependent Claims 7 and 16, Merienne teaches measuring the voltage value of the at least one node of the battery charger circuit (described above for Claim 1).

Miethig teaches the one or more operations includes selectively adjusting a sampling window (Col 4 L33-50, applicant’s specification describes this sweep as finding the optimal time, while Miethig teaches that doing so serves to not only improve optimization but also maximizes the signal to noise ratio [SNR]).
It would have been obvious to a person having ordinary skill in the art to modify Merienne in view of Meliopoulos with Miethig to provide improved optimization and SNR.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merienne in view of Meliopoulos, further in view of Murayama (USPGPN 20150326035)
Dependent Claims 9 and 18, Merienne fails to explicitly teach the one or more operations includes applying the first current pulse at a zero crossing of a sine wave associated with the battery charger circuit.
Murayama teaches the one or more operations includes applying the first current pulse at a zero crossing of a sine wave associated with the battery charger circuit (¶[16] describes the use of Charging system 1 involves the pulsating current at the zero cross, where one having ordinary skill in the art understands that zero cross currents are safer for certain components like transistors as it can reduce the danger from transient current spikes).
It would have been obvious to a person having ordinary skill in the art to modify Merienne in view of Meliopoulos with Murayama to provide improved safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859